



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Anthony-Cook,









2015 BCCA 22




Date: 20150119

Docket:
CA042018

Between:

Regina

Respondent

And

Matthew John Anthony-Cook

Appellant




Before:



The Honourable Madam Justice Neilson

The Honourable Madam Justice Bennett

The Honourable Madam Justice Garson




On appeal from: An
order of the Supreme Court of British Columbia, dated July 4, 2014 (
R. v.
Anthony-Cook
, 2014 BCSC 1503, Vancouver Docket 26512).




Counsel for the Appellant:



R.A. Ross





Counsel for the Respondent:



M.T. Ainslie, Q.C.

L. Drake (A/S)





Place and Date of Hearing:



Vancouver, British
  Columbia

December 2, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 19, 2015









Written Reasons by:





The Honourable Madam Justice Garson





Concurred in by:





The Honourable Madam Justice Neilson

The Honourable Madam Justice Bennett








Summary:

The
issue raised on this appeal is whether the sentencing judge erred in departing
from the joint recommendation of Crown and defence in respect to the sentence
to be imposed on the appellant, Matthew John Anthony-Cook, on a charge of
manslaughter. At trial, the judge rejected the joint submission recommending
that Mr. Anthony-Cook be incarcerated for an additional 18 months, on the
grounds that the sentence was unfit, and imposed a sentence of two years less 1
day, factoring in deductions for pre-sentence custody. The judge also imposed a
three year probation order.

Appeal
dismissed.

On
appeal, the appellant submitted that the trial judge erred in departing from
the joint submission, in imposing too high a sentence, in failing to take into
account restrictive bail conditions in accounting for pre-sentence custody
credit and in imposing the probation order. The appeal was dismissed on all
counts. The Court upheld the judges determinations regarding the appropriate
sentence, assessment of pre-sentence custody credit and imposition of probation
order conditions. The Court dismissed the argument that the trial judge erred
in disregarding the joint submission.

Reasons
for Judgment of the Honourable Madam Justice Garson:

[1]

The issue raised on this appeal is whether the sentencing judge erred in
departing from the joint recommendation of Crown and defence in respect to the
sentence to be imposed on the appellant, Matthew John Anthony-Cook, on a charge
of manslaughter. Reasons for judgment of the sentencing judge are reported at
2014 BCSC 1503. For the reasons that follow I would dismiss the appeal. The
sentence imposed by the judge was in my view fit in the circumstances,
notwithstanding the judges departure from counsels joint sentencing
recommendation.

Background

[2]

The tragic facts of this case began on February 9, 2013. On that day the
appellant had been at a drop-in centre operated by the Kettle Friendship
Society, a facility providing assistance to people suffering from mental health
and addiction problems. The appellant has a long-standing mental health disorder,
as well as substance abuse problems.

[3]

The deceased, Michael Gregory, was a regular volunteer at the Kettle
Societys drop-in centre.

[4]

Just before the events that led to Mr. Gregorys death took place,
the appellant had become angry and difficult in the centre. He was asked to
leave. Outside the centre he encountered Mr. Gregory. Mr. Gregory
yelled at the appellant to  smarten up and pursued the appellant for a short
distance. Mr. Gregory grabbed the appellant by the shoulders and a pushing
match ensued. The appellant swung his fists at Mr. Gregory three or four
times, but missed on each occasion. Mr. Gregory then began to back away
with his hands up to protect himself from blows, but the appellant punched him
twice in the head or neck area. The judge found [t]he first blow stunned [Mr. Gregory]
and the second knocked him out. He fell backwards and died of a skull fracture
when his head hit the pavement.

[5]

The appellant was arrested later that day. He was interviewed and then
released from police custody on February 10, 2013. He was immediately transported
to St. Pauls Hospital pursuant to a Directors warrant issued under the
Mental
Health Act
, R.S.B.C. 1996, c. 288.

[6]

Two months later the appellant was charged with manslaughter, contrary
to s. 236 of the
Criminal Code
, R.S.C. 1985, c. C-46.

Pre-trial detention

[7]

The appellant was detained in both a jail and in a mental health
facility prior to his mid-trial guilty plea and sentencing on the following
dates:




February 9/10, 2013



Arrested. No
  charge. Incarcerated at St. Pauls Hospital on a Directors warrant under the
Mental Health Act.





April 4, 2013



Charged and arrested.

In custody
  five days.





April 8, 2013



Released on
  bail under condition that he reside at a mental health facility. He was
  released to Timber Creek Mental Health Facility and St. Pauls Psychiatric
  Unit for approximately three months on bail.





July 9, 2013



Discharged
  by physicians into the community on bail.





July 19, 2013



Arrested
  for breach of bail having been found in the Downtown Eastside. In custody
  five days.





July 23, 2013



Detained in
  custody following issuance of detention order under s. 719 (3.1) of the
Criminal
  Code
. Some periods in psychiatric hospital.





July 4, 2014



Date of
  sentence.






Background of the appellant

[8]

The appellant was almost 29 at the time of his sentencing. He has a
criminal record beginning in 2007 consisting of some 20 convictions for
breaking and entering, theft, mischief and assault. Two conditional sentence
orders have been terminated because of breaches. The assault conviction arose
from an offence that occurred on November 4, 2012. The appellant was sentenced
to 30 days in jail followed by 12 months of probation. He was on probation at
the time he committed the present offence of manslaughter.

[9]

As already noted, the appellant has long-standing mental health and drug
use problems. The medical information before the sentencing judge consisted of a
report dated January 23, 2014, from Dr. McGarvey, the appellants treating
psychiatrist. Dr. McGarvey knows the appellant very well. She reported
that his diagnosis is a refractory psychotic disorder (schizoaffective disorder)
as well as substance abuse with crystal meth and cocaine as primary substances.
She says that she has found his illness challenging to manage and that he has
psychotic symptoms even when on medication and not using drugs.

[10]

Dr. McGarvey reported that the appellant had ongoing complex
paranoia delusions . She observed that he had significantly improved in a
forensic hospital by early December 2013 at which time he had been released
from hospital to jail. On January 23, 2014, the date of her report to the
Court, she found him more paranoid than normal. He was hearing voices and felt
unsafe in jail, due to his belief in a jail-wide conspiracy targeting him. She
did not feel his psychosis was then sufficiently under control for him to be in
the community. As to possible future management in the community, she said:

Once he is in the community we would attempt to see him quite
frequently at his home, initially daily and gradually reducing his visits to
maybe 3 times a week or more as needed. He would be expected to get his meds
daily from a pharmacy and they would be witnessed. We are an assertive
community treatment team with [a] psychiatrist, nurse practitioner, Nurses,
Vocational workers, substance abuse counselors, outreach workers, etc. We have
police liaison officers who work with the ACT team and likely would be involved
with many of his visits

We have some ability to ensure he takes medications and is seen
frequently under extended leave conditions; if his psychosis worsens  or he
stops medications we can recall him to hospital for his and others safety. We
cannot however stop him from using substances, or recall him to hospital for
the use of substances alone. Use of substances may increase his psychosis. We
can work with him on strategies to be successful at maintaining the abstinence
he has done while in jail. We could assist with him going to a bail officer. We
cannot enforce conditions of a bail order or recall him to hospital if he fails
some of his bail conditions. Matthew is not currently motivated to go to a
residential treatment facility for substance abuse.

I personally think that Matthew
would benefit from a longer stay at a facility such as the Forensics hospital
or the psychiatric tertiary beds (replacement beds from the closing of
Riverview Hospital). We have referred him to these tertiary beds but they have
refused the referral until his case is heard in court. We also asked the
Burnaby Center to see if he could be admitted there after his treatment at FPI
but they  do not want to accept the referral at this time until his legal case
is settled. Getting adequate care for Matthew has been challenging as the acute
hospital system feels he should be managed in the forensics hospital, or
another specialized center. I do not feel he is getting adequate treatment or
assessment in jail. There is an excellent psychiatrist who works there but who
has a massive caseload and very limited ability to see patients regularly. He
received excellent care while at FPI (forensic hospital) and I would strongly
recommend he get treatment there rather than in jail if he is not released on
bail.

Reasons for Judgment on Sentencing

[11]

The judge rejected the joint submissions of the Crown and defence
as to the length of sentence the appellant should serve. At paras. 67 - 68
of his Reasons for Judgment, the judge said
:

[67]      I appreciate that the sentence I have imposed
departs to some extent from the joint submission of counsel. In
R. v.
Klassen
(1996), 80 B.C.A.C. 13, our Court of Appeal observed at para. 6:

[6]        While the joint
submissions of responsible counsel with regard to the matter of sentence are
entitled to serious consideration, the trial judge is not bound to accept them.
His or her duty is to impose a sentence which is fit.

[68]      I have given the joint
submission of counsel in this case very careful consideration, but I have
concluded that the sentence jointly proposed would not give adequate weight to
the principles of denunciation, deterrence, and protection of the public.

[12]

The Crown and defence had made a joint submission that the appropriate
disposition was a period of 18 months additional incarceration, with no
probation, but they reached that recommendation by different routes.

[13]

Crown submitted that the appropriate sentence was three years
imprisonment before taking into account time spent in custody and hospital. Defence
submitted the appropriate range of sentence was two to three years with
appropriate credit for time spent in custody and hospital resulting in 18 months
imprisonment.

[14]

The sentencing judge reviewed the cases of
R. v. Huth
, 2014 BCSC
570;
R. v. McGoran
, 2004 BCSC 1737;
R. v. Braune
, 2006 ONCJ 50;
R.
v. Isenor
, 2007 NSPC 70;
R. v. Tabbara
, [2009] O.J. No. 4397
(S.C.J.); and
R. v. Henry
, 2002 NSCA 33. After reviewing each of these
cases, the judge concluded:

[43]      From this review of the cases, I conclude that,
apart from credit for pre-sentence custody, the range of sentence for the type
of offence committed by Mr. Anthony-Cook and for an offender with his
background, including his criminal record, is between three and five years'
imprisonment. Any sentence less than three years' imprisonment for this offence
and this offender would be an unfit sentence, having regard to the need for
denunciation, deterrence, and protection of the public.

[44]      Given the mitigating
circumstances that Mr. Anthony-Cook entered a guilty plea, that he is a
relatively young offender, and that he struggles with mental illness, I
conclude that he should receive a sentence at the bottom end of the appropriate
range, that is, a sentence of three years' imprisonment before taking his
pre-sentence custody into account.

[15]

The judge then turned to the question of credit for time in pre-trial
custody. He reviewed the history of his pre-trial incarceration. The judge
concluded that he should give the appellant 366 days of credit for the time he
had spent in pre-sentence custody. Apart from the two weeks of pre-trial
custody in April and July prior to the July 23 detention order for which the
appellant received 1.5:1 credit, the judge gave the credit at a ratio of 1:1
because following this detention order the appellant was denied bail as a
result of his having breached the terms of his previous release. No issue is
taken with this aspect of the decision. The judge did not grant credit for time
spent detained in a mental health facility. Deducting the 366 days credit for
pre-sentence custody resulted in a sentence of two years less 1 day.

[16]

The judge then turned to the probation order, noting that both defence
and Crown submitted that
no
probation order should be imposed because
the appellant did not have a good record of obeying conditions, and that the
appellant had refused to consent to an order that he take medication as advised
by his mental health professionals. It was submitted that the accused would do
better dealing directly with his mental health professionals on a voluntary
basis. The judge noted his disagreement with that proposal:

[57]      It is suggested that his relationship with his
mental health workers will adequately ensure that he is supervised and that his
mental health will not deteriorate. I cannot agree with that submission. Although
his mental health workers may be in the best position to ensure that he gets
the medications and mental health care that he needs, they concede that they
have no control over such things as whether he abuses street drugs.

[58]      While the rehabilitation
of Mr. Anthony-Cook is a very important factor in sentencing, I must also
attempt to craft a sentence that will, so far as possible, offer protection to
the public. Given the circumstances of the present offence, I am concerned that
the danger of Mr. Anthony-Cook committing future offences will be
increased if he does not abstain from the consumption of illegal drugs. The
best tool available in the circumstances for ensuring that he abstains from
consumption of illegal drugs is to make that a condition of a supervised
probation order.

[17]

Clearly the judge was concerned with protection of the community
pursuant to sentencing principles found in s. 718 of the
Criminal Code.
The three-year probation order imposed by the judge included the following
terms that the appellant:

Condition 1:     Keep the peace and be of good behaviour.

Condition 2:     Appear before the Court when required to do
so by the Court.

Condition 3:     Notify
the Court or the Probation Officer in advance of any change of name or address,
and promptly notify the Court or the Probation Officer of any change of
employment or occupation.

Condition 4:     You
are to report to a Probation Officer within 7 days of your release from custody
and thereafter as and when directed by your Probation Officer.

Condition 5:     You
must not possess or consume any drugs except as prescribed by your doctors.

Condition 6:     You must not have any
weapons in your possession.

[18]

The sentencing judge did not impose any conditions concerning compliance
with medical treatment.

Discussion

[19]

The appellant appeals on two main grounds. First he says the judge erred
in disregarding the joint sentencing submission. Second he says the sentence
imposed by the judge was not fit because the judge erred in deciding the
appropriate range was three to five years, in failing to take into account the
restrictive bail conditions under which the appellant was confined and in
imposing probation with strict conditions concerning illegal drugs.

Joint submission

[20]

The appellant cites
R. v. Roadhouse
, 2012 BCCA 495, for the
proposition that a trial judge should accept a joint submission unless it fails
to serve the public interest or would bring the administration of justice into
disrepute.

[21]

In
Roadhouse
, Ryan J.A. referred to the test articulated by this
court in
R. v. Nome
, 2002 BCCA 468, and
R. v. Peters
, 2008 BCCA
446, derived from the dicta of the Ontario Court of Appeal in
R. v. Dorsey
(1999), 123 O.A.C. 342 (at para. 42 of
Roadhouse
):

It is well established that a
trial judge is not bound by a joint submission. The trial judge must, of
course, give serious consideration and respect to a joint submission. The
submission should be departed from only where the trial judge considers the
joint submission to be contrary to the public interest and a submission which,
if accepted, would bring the administration of justice into disrepute.

[22]

She also referred to
R. v. Bezdan
, 2001 BCCA 215, and the cases
cited therein in which the test applied was the not fit test. In
Bezdan,
this
Court chose to apply the not fit test, stating that:


[15]       [it] would not go so far as to say that a
sentencing judge can only depart from the sentence suggested in the joint
submission if he or she is satisfied that the proposal is contrary to the
public interest, or that the sentence proposed would bring the administration
of justice into disrepute. It is not clear  that these two circumstances cover
all situations in which a sentencing judge might conclude that the sentence
proposed was "unfit".

[16]      In this case, the sentencing judge  was not
persuaded that the joint submission gave proper consideration to the
circumstances of the offence or of the offender.



[18]      In the result, the sentencing judge gave
careful consideration to the joint submission of counsel, but, in weighing the
sentencing factors he was obliged to take into account, he determined that
a
fit sentence
in all the circumstances was five years.

[Emphasis
added.]

[23]

Having noted a possible divergence in opinion as to whether the standard
is described as not fit or as the more rigorous contrary to the public
interest and would bring the administration of justice into disrepute,  Ryan
J.A. concluded that it was not necessary to resolve the question of whether
there are two standards:

[53]      Thus, even if we accept
that the criteria governing acceptance of joint submissions in this province
are the criteria set out in
Dorsey
, it cannot be said in this case that
the judge erred in his application of them. In my view, he properly took into
consideration whether acceptance of the joint submission would fail to serve
the public interest or would bring the administration into disrepute. He did
not err in saying that it would.

[24]

Similarly in this case, the Crown argues that although there is possibly
a divergence of judicial opinion in the authorities as to whether the standard
is the not fit standard or the public interest standard, that divergence of
judicial opinion need not be resolved because the judges explanation for his
departure from the joint submission satisfies either standard.

[25]

In a similar vein, I understand the appellant to say that on either
standard the judge erred in failing to accept the joint submission.

[26]

I accept the position of the Crown on this question, consequently, it is
unnecessary to resolve, on this appeal, whether one or the other standard is appropriate.

[27]

From a procedural perspective, the judge alerted the appellant and both counsel
to the possibility he would not accept the joint submission. He stated that he
might entertain an application to change the plea and continue the trial. The
appellant did not make such an application. Counsel were given the opportunity
to make further submissions on the sentence. It is clear that the judge gave
careful consideration to the fitness of the sentence. He gave detailed reasons
as to why he had rejected the joint submission.

Range of sentence

[28]

The three arguments advanced on this appeal concern the sentencing
range, credit for pre-trial detention and the imposition of a three year term
of probation.

[29]

The appellant argues that the judge erred in his assessment of the
appropriate range of sentence attaching too much importance to the appellants
criminal record. The appellant argues that his record is more reflective of his
mental health and drug abuse issues rather than his history of violence. The
appellant argues that the judge assessed the moral blameworthiness of the
appellant at a level that was not commensurate with the circumstances of the
offence. The judge erred, it is argued, in concluding that a sentence less than
three years would be unfit.

[30]

Before coming to his conclusion, the judge reviewed a number of similar
cases. Referring to those cases and the range of sentence suggested by both Crown
and defence, the judge said in concluding that the range was three to five
years:

[33]      The facts in
Huth
bear some resemblance to
the present case. Twenty‑four‑year‑old Mr. Huth was
convicted of manslaughter when he struck a single blow to the head that
rendered the victim unconscious. The victim died when he fell backwards and
struck his head on the sidewalk. Both men had consumed a significant amount of
liquor. The trial judge imposed a sentence of two years less 11 days'
imprisonment, after giving the accused 10 days' credit for pre‑trial
custody.

[34]      However, in
Huth
, there were significant
mitigating factors that are not present in the case of Mr. Anthony‑Cook.
Mr. Huth was described as being "of good character, and a first time
offender with excellent prospects for rehabilitation". It was said that he
had "demonstrated an ability to not use alcohol or drugs since his release
on bail", and that he had "performed without incident on bail".

[35]      This is in contrast to Mr. Anthony‑Cook,
who has a record of some 20 convictions, and who breached his bail conditions
by frequenting an area of Vancouver known for the buying and selling of illicit
drugs at a time when he was supposed to be on his curfew.

[36]      The facts in
McGoran
are a little different.
Mr. McGoran and a friend decided to rob a man who was drunk. McGoran
struck the man once on the back of his head with a stick. The blow was of
little force, but it struck a particularly vulnerable spot and the man died.
The judge imposed a sentence of two years less one day imprisonment, plus three
years' probation, after giving him 14 months' credit for time in pre‑trial
custody, making the sentence equivalent to three years and two months'
imprisonment. Mr. McGoran was abusing drugs and alcohol at the time of the
offence. Mr. McGoran had just turned 18 at the time of the offence, and
thus had no adult record. He pleaded guilty at an early stage of the
proceedings.

[37]      Mr. Anthony‑Cook, on the other hand, is
28, has a significant adult record, and did not plead guilty until the middle
of his trial. Mr. McGoran expressly consented to a three‑year
probation order with a condition that he take such medications as his medical
advisors recommend for ADHD. Mr. Anthony‑Cook opposes a probation
order and does not consent to any order that he must take his medications.

[38]
Braune
was another manslaughter case
involving an 18‑year‑old offender. He was sentenced to 16 months'
imprisonment followed by two years' probation, after receiving 14 months'
credit for pre‑trial custody, making the sentence effectively equivalent
to 30 months' imprisonment. Mr. Braune had no criminal record, was
remorseful, and was described as being extremely unlikely to reoffend.

[39]
Isenor
was another case of manslaughter
resulting from a single punch. There was evidence before the Court of Mr. Isenor's
good character, and he expressed remorse. He was sentenced to three years'
imprisonment.

[40]
Tabbara
similarly involved a single punch. Mr. Tabbara
was 21 years old and had no criminal record. He had expressed profound remorse.
He was sentenced to imprisonment for two years less six days, after receiving
credit for five days' pre‑sentence custody.

[41]
Henry
was an appeal case in which the Nova
Scotia Court of Appeal increased the accused's sentence for manslaughter to
four years' imprisonment, after giving him credit for the time he had already
spent on a conditional sentence. Mr. Henry was 31 years old and had no
criminal record.

[42]      Similar cases in which the victim falls and dies
from hitting his head have attracted even higher sentences. See, for example,
R.
v. King
, [1999] N.S.J. No. 318 (S.C.), with a sentence of five years,
and
R. v. Hanifan
, [2001] O.J. No. 1576 (C.A.), where a sentence of
six years was upheld on appeal.

[43]      From this review of the cases, I conclude that,
apart from credit for pre‑sentence custody, the range of sentence for the
type of offence committed by Mr. Anthony‑Cook and for an offender
with his background, including his criminal record, is between three and five
years' imprisonment. Any sentence less than three years' imprisonment for this
offence and this offender would be an unfit sentence, having regard to the need
for denunciation, deterrence, and protection of the public.

[44]      Given the mitigating
circumstances that Mr. Anthony‑Cook entered a guilty plea, that he
is a relatively young offender, and that he struggles with mental illness, I
conclude that he should receive a sentence at the bottom end of the appropriate
range, that is, a sentence of three years' imprisonment before taking his pre‑sentence
custody into account.

[31]

The appellant raised questions about the extent of his moral culpability
given his mental health disorder, but this point was not stressed on appeal. As
the jurisprudence establishes, the relative importance of deterrence and
denunciation is attenuated when sentencing mentally ill offenders, especially those
suffering from schizophrenia:
R. v. Ayorech
, 2012 ABCA 82 at paras. 10-13;
see also
R. v. Ellis
, 2013 ONCA 739;
R. v. Batisse
, 2009 ONCA 114.
Had these been the only sentencing goals underlying the trial judges reasons,
this issue would have warranted further consideration. However, in reaching the
conclusion he did, the judge also heavily emphasized the importance of
rehabilitation and the need to protect society.

[32]

The judges choice of three years did accord with the Crowns submission
as to the appropriate starting point and with the appellants submission of the
high end of the range. Considering the cases cited, it is my view the judge did
not err in his assessment of the appropriate range.



Pre-sentence credit for
time in custody

[33]

The appellant argues that the judge failed to give the appropriate
credit for the restrictive bail conditions imposed on April 8, 2013. The
condition he refers to is that the appellant reside at Green Timbers Mental
Health Facility. The appellant was in a secure mental health facility and then
subsequently at St. Pauls Psychiatric Hospital until July 9, 2013. The
appellant argues that the judge erred by first accepting that his liberty was
significantly restricted during those three months, but then in not giving any
credit for that time. The judge described that period of detention as being
treatment for his mental illness and not penal in nature. The appellant argues
that in this case, although the psychiatric confinement was meant to be
therapeutic rather than penal, it was intended by the bail court to assist in
the appellants rehabilitation by dealing with his underlying mental illness
and ensuring the protection of the community. As such, it ought to be
considered either a credit or mitigating circumstance when crafting a sentence.

[34]

The judge gave 1:1 credit for the time the appellant was in custody
following the detention order  346 days credited, in accordance with s. 719(3.1)
of the
Criminal

Code
. The judge also gave enhanced credit (1.5:1)
for two other periods of time (another 20 days credit) that the appellant was
in custody on this charge, before he breached bail. In total the appellant
received credit for 366 days. Thus the issue on this appeal relates only to the
approximately three months that the appellant was on bail after he was charged,
and before he was released from a psychiatric facility to the community  April
8, 2013 to July 9, 2013. The appellant had been released on April 8, 2013 with
the consent of the Crown on a term, among others, that he: [r]eside at the
Timber Creek Mental Health facility at 13646 94th Avenue, Surrey BC until you
are discharged by them or unless you have the prior written approval of your
Probation Officer to change your residence.

[35]

Citing
R. v. Nghiem
, 2009 BCCA 170, the Crown argues that any
mitigation in sentence due to restrictive bail conditions is a matter within
the judges discretion. In
Nghiem
, Groberman J. A. said:

[16] In my view, time spent under
strict bail conditions is not to be considered by way of application of some
mathematical formula to reduce the length of sentence. Instead, a court should
concern itself with the degree to which objectives of sentencing may have
already been accomplished through the imposition of strict bail conditions.
While such conditions are not intended to be penal, they can nonetheless
incidentally serve to further the goals of rehabilitation, deterrence and
denunciation.

[36]

In rejecting the appellants submission as to credit or in mitigation
the sentencing judge should consider time spent under psychiatric detention, the
judge said:

[52]      Contrary to counsel's
submissions, I do not agree that Mr. Anthony‑Cook should be accorded
any reduction of the otherwise appropriate sentence to take account of the fact
that, in addition to the time that he was detained by the Court on this charge,
he also spent several weeks in mental health facilities where his freedom was
severely restricted. The reason for that limitation on his liberty was treatment
for his mental illness, it was not penal in nature.

[37]

The Crown notes, correctly in my view, that the appellant would have
been detained in a mental health facility regardless of his commission of the
offence and consequently the judges characterization of the restriction on his
liberty as being attributable to mental illness rather than penal in nature is
accurate.

[38]

I would not accede to this ground of appeal.

Probationary order unfit

[39]

In respect to the probation order, I understand the appellant to argue
that the judge erred both in imposing a probationary term at all and further by
imposing a mandatory condition that he abstain from illegal drugs. In his
written submission he puts it this way:

It was argued that imposition of a Probation Order might
interfere with the Appellants therapeutic regime under the Mental Health Act.
The Learned Trial judge ruled that a Probationary term that he abstain from use
of illegal drugs was required.

It is submitted the judge erred
in imposing such a term which has the effect of being a specific direction to
the Appellant to comply with the general law against possession of illegal
substances.

[40]

In response, the Crown submits that the judge disagreed with counsel
that the imposition of a probationary term that the appellant refrain from
using illegal drugs would set him up for breaches because of his history of
non-compliance with court orders. The Crown points out that a sentencing judge
has considerable latitude and discretion in choosing appropriate conditions of
probation (
R. v. Bourque
, 2013 BCCA 447 at para. 25).

[41]

The judge was in my view appropriately concerned about the link between
the appellants illegal drug use and his offending. At para. 58 he said:

While the rehabilitation of Mr. Anthony‑Cook
is a very important factor in sentencing, I must also attempt to craft a
sentence that will, so far as possible, offer protection to the public. Given
the circumstances of the present offence, I am concerned that the danger of Mr. Anthony‑Cook
committing future offences will be increased if he does not abstain from the
consumption of illegal drugs. The best tool available in the circumstances for
ensuring that he abstains from consumption of illegal drugs is to make that a
condition of a supervised probation order.

[42]

The judge is entitled to deference in respect of this discretionary
order. I see no error in the judges decision to impose a probationary term.

Conclusion

[43]

In summary, the effective sentence contended for in the joint submission
was an additional period of incarceration of 18 months. The judge sentenced the
appellant to an additional 24 months less a day (with credit for 366 days in
pre-sentence custody). The judge also departed from the joint submission by
imposing a three year probationary term, the terms of which included that the
appellant refrain from using illegal substances. The additional six months of
incarceration combined with three years of probation is a not an insignificant
departure from the joint sentence recommendation. However considering the range
of sentence indicated in the cases cited, the sentence chosen by the judge
cannot be said to be either unfit or contrary to the public interest such that
it would, if accepted, bring the administration of justice into disrepute. Importantly,
the judge was concerned about the risk of the appellant re-offending, noting
the escalation in his offending having progressed from property offences to
offences involving violence. His use of illegal drugs and the effect that had
on his medication and treatment regime was problematic and obviously worrying. The
judges choice of probation including what might be described as a coercive
condition reflected the judges concern about the protection of society and the
appellants rehabilitation, which was very much tied to his mental health. Clearly
the judge was of the view that the recommended sentence was not fit, or was not
in the public interest particularly having regard to the risk to society if the
appellant relapsed to using illegal drugs and consequently did not comply with
his treatment regime. I see no error in his conclusion.

[44]

I would grant leave but dismiss the appeal.

The Honourable Madam Justice Garson

I agree:

The
Honourable Madam Justice Neilson

I agree:

The Honourable Madam Justice Bennett


